DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC §102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 6-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Damle et al (US20190043571) hereinafter Damle.

As to claim 1, Damle discloses a memory system (Fig. 7), comprising: a set of memory devices (Fig, 7, and memory 770);
an input/output circuit coupled with the set of memory devices the input/output circuit configured to communicate information between a channel and the set of memory devices of the memory system (Fig. 7, and I/Os 722, and 742 coupling controller with memory devices);
and a selection component coupled with the channel and operable to electrically isolate the input/output circuit from one or more signal paths (chip select on each memory device will enable connection to the shared bus, para. 0066) of the channel based at least in part on receiving a signal from a host device coupled with the channel (Fig. 7, with memory controller 720, and para. 0065).

As to claim 8, Damle discloses a method, comprising: receiving, at a memory system comprising one or more memory devices (Fig. 7 with memory devices 740), a signal from a host device indicating whether the memory system is being accessed by the host device channel (Fig. 7, with memory controller 720, and para. 0065); and modifying, at the memory system, an electrical connection between an input/output circuit of the memory system and one or more signal paths of a channel between the host device and the memory system based at least in part on receiving the signal from the host 

As to claim 2, DamSe discloses the signal from the host device over a signal path different than the one or more signal paths of the channel (Fig. 7 with mode section from host 710 coupled to controller and memory devices, para. 0063).

As to claim 3, Damle discloses the memory system further comprising: one or more termination resistance elements, wherein the selection component is operable to selectively connect the one or more signal paths of the channel with the one or more termination resistance elements, during the electrical isolation of the input/output circuit from the one or more signal paths of the channel, based at least in part on the memory system receiving the signal from the host device (Fig, 7 with mode selection from host through controller and termination elements determined, para. 0072)

As to claim 6, Damle discloses the memory system, wherein a resistance of each termination resistance element is configurable based at least in part on signaling indicating a type of access operation being performed by the host device (Fig. 7 where mode signal from host determines memory configuration, para. 0072).

As to claim 7, Damle discloses the memory system, further comprising; one or more resistance elements connected between the selection component and the input/output circuit (Fig. 7 with I/O module, 722 controlled by controller 720, para. 0065).

As to claim 9, Damle discloses The method, wherein modifying the electrical connection between the input/output circuit and the one or more signal paths comprises: isolating the input/output circuit from the one or more signal paths based at least in part on the signal indicating that the memory system is not being accessed by the host device (Fig. 7, where mode signal determine the configuration request, paras 0065, 0069) .

As to claim 10, Damle discloses the method, further comprising: connecting the one or more signal paths with a termination circuit based at least in part on indicating that the memory system is not being accessed by the host device (Fig. 7 with mode section from host 710 coupled to controller and memory devices, para. 0063).

As to claim 11, Damle discloses the method, wherein connecting the one or more signal paths with the termination circuit comprises: connecting the one or more signal paths with one or more resistance elements (Fig. 7, and para. 0065).

As to claim 12, Damle discloses the method, further comprising: receiving a second signal from the host device indicating a type of access operation (Fig. 7, and mode signal from host, para, 0067);
and modifying an impedance of the termination circuit based at least in part on receiving the second signal from the host device (Fig. 7, and para. 0072).





As to claim 14, Damle discloses the method of claim 8, wherein receiving the signal comprises: receiving the signal from the host device over a signal path different than the one or more signal paths (Fig. 7, and paras. 0065, 0072).

As to claim 15, Damle discloses the method, wherein the one or more signal paths are associated with a data channel (Fig. 7, and para. 0063),

As to claim 16, Damle discloses A system, comprising: a host device having a first input/output circuit lor communicating over a channel that is common to a plurality of memory systems (Fig, 7, with host 710, and memory devices 740}; the plurality of memory systems, each of the plurality of memory systems coupled with the channel and comprising one or more memory devices and a second input/output circuit tor communicating over the channel (Fig, 7, and para. 0065); and a plurality of selection components, each of the plurality of selection components corresponding to a respective one of the plurality of memory systems and each operable to electrically isolate (chip select on each memory device will enable connection to the shared bus, para. 0066)  the second input/output circuit of the respective one of the plurality of memory systems from the first input/output circuit based at least in part on signaling 

As to claim 17, Damle discloses the system, wherein each of the plurality of memory systems comprises a respective termination circuit, and wherein each of the selection components is operable to selectively connect the respective termination circuit of the corresponding memory system with the first input/output circuit based at least in part on the signaling from the host device (Fig, 7 with a plurality of controllers providing a plurality of mode selection, paras. 0065, 0072).

As to claim 18, Damle discloses the system, wherein an impedance of each of the respective termination circuit is configurable based at least in part on a type of access operation being performed by the host device (Fig. 7, and para. 0065),

As to claim 19, Damle discloses the system, wherein, when the signaling from the host device indicates that a first memory system of the plurality of memory systems is being accessed (Fig. 7, and para. 0063):
a first selection component of the plurality of selection components that corresponds to the first memory system is operable to selectively connect the respective second
input/output circuit of the first memory system with the first input/output circuit (Fig. 7, and para. 0064);
and a second selection component of the plurality of selection components that corresponds to a second memory system of the plurality of memory systems is 

As to claim 20, Damle discloses the system, wherein the signaling from the host device is communicated over a signal path that is different than one or more signal paths of the channel (Fig. 7 with mode section from host 710 coupled to controller and memory devices, para. 0063).

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Damle as applied to claim 3 above, and further in view of Heo et al (US20190259429) hereinafter Heo.

As to claim 4, Damle does not explicitly disclose The memory system, wherein each of the one or more termination resistance elements comprises a transistor.

Heo discloses the memory, wherein each of the one or more termination resistance elements comprises a transistor (Fig, 5, ODT circuit comprising transistor).One of
ordinary skill In the art before the effective filing date of the claimed invention would have used the termination elements of Heo in the system of Damle to support a plurality of system modes, (para. 0006}

As to claim 5, Heo discloses the apparatus, wherein each of the one or more termination resistance elements comprises a resistor element (Fig. 5, and resistor Rt). One of ordinary skill in the art before the effective filing date of the claimed invention would have used the termination elements of Heo in the system of Damle to support a plurality of system modes, (para. 0006}

Response to Arguments

Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. The Applicant argued that the prior art does not teach 
“a selection component coupled with the channel and operable to electrically isolate the input/output circuit from one or more signal paths of the channel based at least in part on receiving a signal from a host device coupled with the channel”.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184